Citation Nr: 0702947	
Decision Date: 01/31/07    Archive Date: 02/06/07

DOCKET NO.  03- 05 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an effective date earlier than December 1, 
2001, for a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Jenny Y. Twyford, attorney


WITNESSES AT HEARING ON APPEAL

Appellant & PC


ATTORNEY FOR THE BOARD

Ronald W. Scholz, Senior Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to November 
1969.

The case comes to the Board of Veterans' Appeals (Board) from 
a February 2002 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama, 
that granted TDIU, effective from December 1, 2001, the date 
of receipt of the claim.

A travel board hearing was held in Montgomery, Alabama, 
before the undersigned Veterans Law Judge in June 2003.

In an August 2004 decision, the Board denied an effective 
date earlier than December 1, 2001.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In an April 27, 2006 Order, the Court of Appeals for Veterans 
Claims (CAVC) granted a Joint Motion and remanded the appeal 
for compliance with the instructions in the Joint Motion.

The Joint Motion holds that the Board did not fully consider 
whether an informal claim for TDIU was filed as of October 
16, 1996, the date of receipt of the appellant's claim for an 
increased rating for his service-connected PTSD.

In support of this holding, the parties note evidence of 
record concerning appellant's hospitalization for PTSD and 
its impact on his employment as a truck driver as early as 
October 1996; appellant's report that he worked sporadically 
in construction and carpentry for 6 years; a May 1998 VA 
examination report that listed unemployment and money 
problems in the Axis IV assessment; a GAF score of 50; the 
advice of some medical care providers that appellant should 
not drive a truck because of his service-connected 
disability; unspecified records and opinions from appellant's 
treating physician and VA examiners; unspecified statements 
from the appellant's accountant and psychiatric counselors; 
appellant's written statement; and appellant's sworn 
testimony.

The Joint Motion holds that the Board failed to consider 
whether appellant's employment was marginal as defined in 
38 C.F.R. § 4.16.  In support of this holding, the parties 
note a May 2000 VA examination report that showed that the 
appellant had an erratic work record; and an April 2003 
letter from Mr. [redacted] stating that

Mr. [redacted] IRS records for this period of time 
indicates [sic] substantial income, however when you 
take out the salaries of his employees, business 
expenses, and maintenance, his net income was for [sic] 
below minimum wages.

Accordingly, the case is REMANDED for the following action:

1.  Readjudicate the claim for TDIU, 
specifically addressing the evidence cited 
by the parties to the Joint Motion as 
being potentially supportive of the 
appellant's claim for an earlier effective 
date for TDIU based on the theory that an 
informal claim arose when appellant filed 
a claim for an increased rating for PTSD 
in October 1996.  

Address the question of whether appellant 
was, in fact, employed on a full-time 
basis between October 1996 and December 
2001 as he indicated in his claim for TDIU 
filed in December 2001.

Address the question of whether 
appellant's employment as a truck driver 
and operator of a family business between 
1996 and 2001 was "marginal employment," 
notwithstanding the income for that period 
reflected in appellant's IRS records.

2.  If the benefit sought by the appellant 
is denied, provide the appellant and his 
representative with a supplemental 
statement of the case and allowed an 
appropriate opportunity to submit 
additional evidence and argument.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999)


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).






_________________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


